NAHMIAS, Justice,
concurring.
Appellant Marcin Sosniak is facing the death penalty for his alleged role in the murder of four people in Forsyth County on March 19, 2006. Although he was arrested the next day, Sosniak has been in no hurry to be tried, perhaps because this Court has affirmed, on interim review, the trial court’s rulings that his admissions to the police, including telling them where the murder weapon was discarded, will be admissible at trial. See Sosniak v. State, 287 Ga. 279, 279-289 (695 SE2d 604) (2010). The majority opinion recounts Sos-niak’s repeated efforts since our June 2010 decision to delay the trial by seeking long continuances, two of which the trial court granted. See Maj. Op. at 41-42.
Only after the trial court denied yet another continuance in October 2011 did Sosniak assert, for the very first time, that the State had violated his constitutional right to a speedy trial. He did so on the Friday before the thrice-delayed trial was scheduled to begin, five- and-a-half years after his arrest, and having never filed a statutory demand for a speedy trial. The trial court held a hearing and denied the speedy trial motion within three weeks, but the trial could not *44proceed, because under this Court’s decisions in Callaway v. State, 275 Ga. 332, 332-333 (567 SE2d 13) (2002), and Boseman v. State, 263 Ga. 730, 730, n. 1 (438 SE2d 626) (1994), Sosniak could file a direct appeal, which served to stay the trial court proceedings until the appeal was decided. In Division 3, the majority opinion explains why Sosniak’s speedy trial claim is entirely meritless. Indeed, the record supports the trial court’s finding “that defense counsel have methodically maneuvered throughout the litigation to prevent the trial of this case.” Despite “losing” this appeal, however, Sosniak has won exactly what he wanted when he unsuccessfully asked the trial court for another continuance — yet another long delay in his trial date, this time for more than a year.
Today this Court overrules Boseman and Callaway and aligns Georgia law with the persuasive reasoning of the United States Supreme Court on the same issue in United States v. MacDonald, 435 U. S. 850 (98 SC 1547, 56 LE2d 18) (1978). For the reasons given in the majority opinion as well as those discussed below, I concur fully in that decision. No longer will defendants in Georgia be able to invoke the right to a speedy trial to achieve exactly the opposite of the constitutional guarantee — lengthy and unnecessary delays in criminal trials. Defendants whose speedy trial rights truly have been violated can still obtain relief before trial through the interlocutory appeal procedures provided by statute, see OCGA § 5-6-34 (b), whereas the direct appeals this Court had allowed, purportedly under the collateral order “exception” to OCGA § 5-6-34 (a) (l),4 were of real value only to defendants who misused them.
The Court of Appeals’ opinions in Callaway prior to our granting certiorari and on remand from our decision accurately trace this Court’s unfortunate journey from following the United States Supreme Court’s Abney decision and applying the collateral order doctrine to constitutional double jeopardy claims, see Patterson v. State, 248 Ga. *45875, 876 (287 SE2d 7) (1982); to extending that ruling to statutory speedy trial claims based on decisions treating the violation of OCGA § 17-7-170 as an automatic acquittal subject to double jeopardy protection, see Hubbard v. State, 254 Ga. 694 (333 SE2d 827) (1985); to extending that ruling to constitutional speedy trial claims simply by citation to Hubbard, without any reasoning, much less distinction of the United States Supreme Court’s contrary reasoning in MacDonald, see Boseman, 263 Ga. at 730, n. 1; to confirming Bosemarís holding in Callaway based primarily on the ground that the summary conclusions in this Court’s footnotes are precedents binding on the Court of Appeals, with only a single paragraph of substantive reasoning that, remarkably, failed to mention the United States Supreme Court’s on-point speedy trial decision in MacDonald. See Callaway v. State, 251 Ga. App. 11, 12-13 & n.1 (553 SE2d 314) (2001), reversed, 275 Ga. at 332-333, on remand, 258 Ga. App. 118, 118-121 (572 SE2d 751) (2002).
In its opinion on remand, the Court of Appeals recognized that defendants would use our holding in Callaway to delay their trials:
[A]n OCGA § 17-7-170 speedy trial claim . . . contains procedural safeguards which preclude the use of that statute solely for purposes of abusive delay____None of these specific procedural safeguards exist with regard to the constitutional right to a speedy trial. Moreover, it has been recognized that “delay” is a very real defense strategy. Amotion to dismiss based solely on constitutional speedy trial grounds can be filed immediately prior to trial; without notice; without any indication that speedy trial concerns were ever at issue; and completely without merit. “When interposed for purposes of delay, the denial of such motion will accomplish its goal if direct appeal is available as a matter of right.”
Callaway, 258 Ga. App. at 118.5 Predicting that the number of pretrial appeals of denied constitutional speedy trial claims would increase in both of Georgia’s appellate courts, the Court of Appeals expressed hope that this Court would ultimately reconsider its view, saying “we know that, in some instances, ‘Time makes more converts than reason.’ ” Id. at 121 (quoting Thomas Paine, Common Sense (1776)).
*46The next year, in Lamar v. State, 262 Ga.App. 735(586 SE2d416) (2003), the Court of Appeals considered the case of a defendant who was on bond when he came to court to dispose of two traffic charges; when he learned that the State sought to incarcerate him for a year on the charges, he filed a plainly meritless motion to dismiss for violation of his constitutional right to a speedy trial. See id. at 736. After the trial court promptly heard and denied the motion, the defendant’s “lawyer was ready” with notices of appeal and a “ ‘check for the twenty-five dollars for each appeal.’ ” Id. at 736-737. The resulting delay in disposing of the appeal allowed the defendant to remain on bond for another eight months. See id. at 737. Bound by Callaway, the Court of Appeals accepted the direct appeal and decided the case on the merits, rejecting the defendant’s speedy trial claim in a single paragraph. See id. at 738. But first the court noted,
And, so, we see firsthand the “persuasive rationale for . . . creating a distinction between constitutional and statutory speedy trial rulings” when it comes to direct appeal. ... As this case demonstrates, such pretrial delay is all too possible under the current state of the law in Georgia, even though, “Delay often works to a defendant’s advantage.” Unfortunately, change of opinion wrought from dear-bought experience takes not only recognition, but receptivity.
Id. at 737-738 (footnotes omitted).6
As the Court of Appeals predicted, the flow of these direct appeals of interlocutory speedy trial orders became constant, adding to the already heavy dockets of Georgia’s appellate courts.7 Indeed, given the time required for a busy clerk of the trial court to compile the record and transmit it to the appellate court, for busy lawyers to brief (and sometimes orally argue) the case, and for a busy appellate court to draft and issue an opinion, a defendant who really wanted a speedy trial and so filed a statutory speedy trial demand under OCGA §§ 17-7-170 or 17-7-171 would usually get his trial (or be automatically acquitted for not being tried) before his constitutional speedy trial appeal was decided and the case returned to the trial court to be scheduled for *47trial some time in the future.8 Yet the common fact pattern of the appeals in these cases is that the defendant never filed a statutory speedy trial demand or otherwise timely asserted his speedy trial right; instead, the defendant simply waited while time passed (sometimes a long time) and the State negligently failed to move the case to trial, suffering no actual prejudice or unusual anxiety from the delay, and then when the trial was actually imminent, the defendant filed a constitutional speedy trial motion and, after the motion was denied, filed a direct appeal that garnered further delay. See, e.g., Williams v. State, 290 Ga. 24 (717 SE2d 640) (2011); Fallen v. State, 289 Ga. 247 (710 SE2d 559) (2011); Robinson v. State, 287 Ga. 265 (695 SE2d 201) (2010); Weems v. State, 310 Ga. App. 590 (714 SE2d 119) (2011); Stewart v. State, 310 Ga. App. 551 (713 SE2d 708) (2011); Higgins v. State, 308 Ga. App. 257 (707 SE2d 523) (2011).
It must also be emphasized that the pretrial direct appeals that our cases allowed did little if anything to advance the constitutional right supposedly at issue. The lengthy delays that these appeals caused in getting cases to trial worked directly against society’s interests in speedy criminal trials. See Barker v. Wingo, 407 U. S. 514, 519 (92 SC 2182, 33 LE2d 101) (1972) (“The right to a speedy trial is generically different from any of the other rights enshrined in the Constitution for the protection of the accused. In addition to the general concern that all accused persons be treated according to decent and fair procedures, there is a societal interest in providing a speedy trial which exists separate from, and at times in opposition to, the interests of the accused.”); Weis v. State, 287 Ga. 46, 51 (694 SE2d 350) (2010) (“While the [federal and state] constitutional speedy trial provisions primarily safeguard the defendant’s rights, they also recognize the public’s interest — including the interest of crime victims — in the resolution of criminal cases without unnecessary delay . . . .”).
Nor are guaranteed pretrial appeals necessary to protect the defendant’s constitutional rights. Such appeals have very rarely been *48successful, in part because the trial court’s exercise of discretion in weighing the Barker v. Wingo factors is entitled to substantial deference on appeal. Indeed, of the scores of constitutional speedy trial motions denied by trial courts and directly appealed in the decade since Callaway, I have found not a single one reversed by this Court, and only eight reversed by the Court of Appeals.9 Moreover, in the few cases where a defendant’s constitutional speedy trial claim is denied but the trial court and appellate court believe the question is close, interlocutory review is available through compliance with the statutorily provided interlocutory appeal procedure — obtaining a certificate of immediate review from the trial court and filing an interlocutory appeal application in the appellate court, see OCGA § 5-6-34 (b). See also Callaway, 251 Ga. App. at 16 (making this point). A defendant whose interlocutory application cannot convince the appellate court that the trial court’s order “appears erroneous” to obtain review, Supreme Court Rule 31 (2); Court of Appeals Rule 30 (a) (2), has little chance of convincing the appellate court that the order is erroneous to obtain a reversal. In any event, the defendant will always have the opportunity for appellate review, because even if his request for an interlocutory appeal is rejected, he can raise the trial court’s denial of his speedy trial claim in a direct appeal after trial (assuming he is convicted) — at a time when the appellate court is better able to evaluate the actual delay between charges and trial as well as any resulting prejudice. See MacDonald, 435 U. S. at 858-859.
In sum, the strict time limits applicable to the interlocutory appeal procedure and the ability of the trial and appellate courts to weed out weak claims prevent that process from being abused to obtain a lengthy delay of the trial where a speedy trial claim has no merit. See OCGA § 5-6-34 (b) (requiring the trial court to grant a certificate of intermediate review within ten days of the order, the defendant to file the interlocutory application within ten days after that, and the appellate court to grant or deny the application within 45 days). The direct appeals allowed by Boseman and Callaway were of real value only to those who misused them.
Finally, we should consider whether the doctrine of stare decisis counsels against overruling Boseman and Callaway. It does not.
In considering whether to reexamine a prior erroneous holding, we must balance the importance of having the question decided against the importance of having it decided *49right. In doing so, we consider factors such as the age of the precedent, the reliance interests at stake, the workability of the decision, and, most importantly, the soundness of its reasoning.
Decided November 19, 2012.
Ashway & Haldi, Charles G. Haldi, Jr., William A. Finch, for appellant.
Penny A. Penn, District Attorney, Samuel S. Olens, Attorney General, Paula K. Smith, Senior Assistant Attorney General, for appellee.
State v. Jackson, 287 Ga. 646, 658 (697 SE2d 757) (2010) (citations omitted; emphasis in original). The precedents in question are neither ancient nor entrenched. The issue is one of appellate procedure, not contract, property, or other substantive rights in which anyone has a significant reliance interest. As shown above, these decisions produced a dysfunctional rather than workable appellate system, one that undermined rather than protected the substantive constitutional right at stake. Finally, and most importantly, Boseman’s reasoning was nonexistent, while Callaway’s one paragraph of analysis suffers in comparison to the persuasive reasoning of MacDonald and the Court of Appeals cases. It is entirely appropriate, therefore, to overrule Boseman, Callaway, and all other Georgia decisions that have followed their incorrect holding on this important point of appellate procedure.
I am authorized to state that Justice Blackwell joins in this concurrence.

 Although sometimes referred to as an “exception” to statutes allowing a direct appeal only from the final judgment in a case, the collateral order doctrine actually reflects a “practical rather than a technical construction” of such statutes, one that recognizes that a very “small class” of interlocutory rulings are effectively final in that they “finally determine claims of right separable from, and collateral to, rights asserted in the action, too important to be denied review and too independent of the cause itself to require that appellate consideration be deferred until the whole case is adjudicated.” Cohen v. Beneficial Indus. Loan Corp., 337 U. S. 541, 546 (69 SC 1221,93 LE1528) (1949). This is in accord with the understanding that the right to appeal, even in criminal cases, is not constitutionalbut “purely a creature of statute.” Abney v. United States, 431U. S. 651, 656 (97 SC 2034, 52 LE2d 651) (1977). Accord Gable v. State, 290 Ga. 81, 85 (720 SE2d 170) (2011) (explaining that compliance with the applicable statutory provisions is considered an “ ‘absolute requirement’ ” to confer jurisdiction on the appellate court to hear an appeal and that the courts have “ ‘no authority to create equitable exceptions to [such] jurisdictional requirements’ ” (citations omitted)).


 OCGA § 17-7-171, which governs statutory speedy trial claims by defendants accused of capital offenses, includes similar procedural safeguards.


 In all, the various Court of Appeals opinions criticizing Boseman and Callaway were joined hy four current Judges (Chief Judge Ellington, Presiding Judges Miller and Phipps, and Judge Andrews) as well as four former Judges (Eldridge, Blackburn, Johnson, and Mikell).


 By my count, in just the last two full calendar years (2010 and 2011), this Court had to decide at least 13 such cases, and the Court of Appeals decided 30 more. It should be noted that in the many non-murder criminal appeals decided by the Court of Appeals, the defendant could obtain another multi-week or multi-month delay by filing a petition for certiorari in this Court.


 For example, had Sosniak filed a statutory speedy trial motion after this Court’s interim review decision, by now he would have been put on trial or acquitted by operation of law. See Walker v. State, 290 Ga. 696, 698 (723 SE2d 894) (2012) (holding that the trial in a capital felony case must commence within three terms of court after the term at which a statutory speedy trial motion is filed under OCGA § 17-7-171); OCGA § 15-6-3 (5.1) (providing that the terms of court for the Bell-Forsyth Judicial Circuit commence on the second Monday in March, July, and November). Sosniak could have demanded a speedy trial without losing his right to ultimately appeal the denial of his constitutional speedy trial motion if he was convicted at trial, because a defendant may file both a statutory speedy trial motion demanding a prompt trial and a speedy trial motion complaining that the trial was unconstitutionally delayed. See Rafi v. State, 289 Ga. 716, 718 (715 SE2d 113) (2011).


 In other cases, the Court of Appeals identified some error in the trial court’s analysis and remanded for the trial court to exercise its discretion again, free to reach the same result.